UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-4873


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DAVID LEE KIDD, II,

                Defendant - Appellant.



                            No. 12-4874


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DAVID L. KIDD, II,

                Defendant – Appellant.



Appeals from the United States District Court for the Northern
District of West Virginia, at Wheeling.    Frederick P. Stamp,
Jr., Senior District Judge.  (5:11-cr-00017-FPS-JES-1; 5:12-cr-
00014-FPS-1)


Submitted:   May 30, 2013                  Decided:   June 6, 2013


Before GREGORY, SHEDD, and WYNN, Circuit Judges.
Affirmed by unpublished per curiam opinion.


Brendan S. Leary, Assistant Federal Public Defender, Wheeling,
West   Virginia;  Kristen   M.  Leddy,  Research   and Writing
Specialist, Martinsburg, West Virginia, for Appellant. William
J. Ihlenfeld, II, United States Attorney, John C. Parr,
Assistant United States Attorney, Wheeling, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

               David Lee Kidd pled guilty to conspiracy to distribute

Schedule       II    controlled       substances,     21    U.S.C.     §   846    (2006),

conspiracy      to     commit       money   laundering,     18    U.S.C.A.    § 1956(h)

(West Supp. 2013), and contempt, 18 U.S.C. § 402 (2006).                          He was

sentenced to a term of 262 months’ imprisonment.                           Kidd appeals

his sentence, contending that the district court clearly erred

when it found that he possessed a firearm during a drug offense. *

U.S.       Sentencing       Guidelines      Manual   § 2D1.1(b)(1)         (2011).     We

affirm.

               Kidd    was    one     of    the   leaders   in    a   conspiracy     that

obtained oxycodone and other prescription medications from pain

clinics in Florida and sold them in West Virginia and eastern

Ohio in 2010 and 2011.                The conspiracy involved a large number

of conspirators who engaged in buying pills, distributing pills,

collecting          money    from    distributors,      and      laundering      profits,

often at casinos.            In March 2011, Kidd and his lieutenant, Chris

Grigg, were stopped for speeding near Orlando, Florida, and were

found to be in possession of over 6000 oxycodone pills, 294

Xanax pills, and over $13,500 in cash.                        Search warrants were

subsequently executed at properties occupied by Kidd in Martins


       *
       Although the cases are consolidated for appeal,                               Kidd
raises no issue with respect to his contempt conviction.



                                              3
Ferry, Ohio, and Grigg in Bridgeport, Ohio.                          From a safe in

Grigg’s residence, law enforcement officers seized 279 oxycodone

pills, about $3000 in cash, and six firearms.                        From a safe in

Kidd’s residence, they seized 1551 oxycodone pills, over $43,000

in   cash,   and    a    loaded    Harrington      and   Richardson     .32      caliber

revolver, as well as ledgers showing money owed to him by co-

conspirators and two CDs of MRIs used by conspirators to doctor-

shop in Florida.         In August 2011, Kidd was released on bond.                   He

absconded     and       was    apprehended     almost       two   weeks     later    in

Oklahoma, which resulted in a separate charge of contempt.

             Kidd objected in the district court to the two-level

increase recommended in the presentence report for possession of

a firearm during the offense.              He asserted that he obtained the

gun from a friend for target practice and put it in the safe

after it jammed.              At the sentencing hearing, Drug Enforcement

Agent   Robert      Manchas      testified     for    the   government      about   the

investigation,       Kidd’s      arrest,     and     finding   the    gun   in    Kidd’s

safe.   Defense counsel argued that, because the safe was a large

one and the contents had fallen off the shelves when it was

moved, it was unclear whether the gun was in close proximity to

the drugs and cash within the safe before the safe was moved.

Counsel argued that the loaded gun might have been in the safe

without having any relation to the evidence of drug trafficking

also kept in the safe.

                                           4
            The    district     court     found    that   the    dangerous        weapon

enhancement was applicable. The court found that the safe was

not comparable to a large closet and that the gun was kept in

close proximity to drugs, cash, MRIs used in the conspiracy, and

ledgers showing amounts of money owed to Kidd for drugs fronted

to   others.       The     court    determined     that    it    was    not   clearly

improbable that the gun was connected to the offense, and was

instead probable or likely that the gun was connected to the

offense.

            Sentences are reviewed for procedural and substantive

reasonableness under an abuse of discretion standard.                         Gall v.

United States, 552 U.S. 38, 51 (2007).                    Miscalculation of the

Guidelines range is a significant procedural error.                     Id.       A two-

level    increase     is   authorized      under   USSG    § 2D1.1(b)(1)          if   “a

dangerous weapon (including a firearm) was possessed” during the

commission of the offense of conviction, “unless it is clearly

improbable     that      the   weapon     was    connected      to   the    offense.”

United    States    v.     Slade,   631 F.3d 185,   188    (4th      Cir.    2011)

(quoting USSG § 2D1.1 cmt. n.3).                  “[P]ossession of the weapon

during the commission of the offense is all that is needed to

invoke the enhancement.”            United States v. Harris, 128 F.3d 850,

852 (4th Cir. 1997).           The defendant has the burden of showing

that a connection between his possession of a firearm and his

drug offense is “clearly improbable.”               Slade, 631 F.3d at 189.

                                           5
              We conclude that the district court’s factual finding

that Kidd possessed a dangerous weapon during the offense, which

we review for clear error, United States v. McAllister, 272 F.3d
228, 234 (4th Cir. 2001), is not clearly erroneous.                               Kidd’s

argument to the contrary is not persuasive.                       United States v.

Manigan, 592 F.3d 621, 629 (4th Cir. 2010).                      The district court

did   not   clearly     err   in   finding    that    the       government    met    its

burden   of    proof    and   that   Kidd    failed       to    establish    that    his

possession of a firearm during his drug trafficking was clearly

improbable.

              We therefore affirm the district court’s judgment.                     We

dispense      with     oral   argument      because       the    facts      and   legal

contentions     are    adequately    presented       in    the    materials       before

this court and argument would not aid the decisional process.



                                                                              AFFIRMED




                                         6